402 Pa. 128 (1961)
Prager
v.
Warren, Appellant.
Supreme Court of Pennsylvania.
Argued November 21, 1960.
January 4, 1961.
Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
*129 Paul Brandeis, for appellant.
Benjamin F. Kivnik, for appellee.
OPINION BY MR. CHIEF JUSTICE JONES, January 4, 1961:
The appellant filed a petition in the court below, under the provisions of Section 1 of the Act of March 14, 1876, P.L. 7, 12 PS § 978, to have a judgment against her marked satisfied of record. The judgment had been entered by confession upon warrant of attorney contained in a note signed by the appellant. Pursuing the procedure prescribed by the Act, the court entered a rule on the respondent to show cause why the relief prayed for should not be granted. After depositions had been taken, filed, and considered, the court discharged the rule and, from that order, the petitioner has appealed.
The appeal must be dismissed since no appellate review lies where a rule, issued on a petition under the Act of 1876, supra, and calling upon the respondent to show cause why a judgment should not be satisfied of record, is discharged. Bickel v. The Phila. Wood Paving Co., 2 Walker 446 (1885); O'Connor to use v. Flick, 265 Pa. 49, 107 Atl. 159 (1919).
A remedy available to a judgment debtor, if the creditor improperly refuses to satisfy the judgment of *130 record, is afforded by the procedure authorized by Section 14 of the Act of April 13, 1791, 3 Sm. L. 28, 12 PS § 971.
Appeal dismissed at appellant's costs.